Citation Nr: 0812470	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to June 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
post-traumatic stress disorder.

The veteran appeared before the undersigned for a travel 
board hearing in February 2008.  The transcript has been 
associated with the claims file.


FINDING OF FACT

The veteran's PTSD was caused by his active military service 
from September 1969 to June 1971.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304 (regarding combat veterans); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125.  According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

The veteran's DD 214 shows that he served in the Republic of 
Vietnam.  The veteran's service medical records do not 
indicate treatment for PTSD or its symptoms.  However, the 
veteran's post-service medical records indicate treatment for 
PTSD and his participation in PTSD counseling programs.  

VA outpatient treatment records indicate that the veteran was 
diagnosed in April 2004 with PTSD.  The diagnosis was PTSD, 
combat related of Vietnam, chronic.

In his PTSD questionnaire, the veteran indicated that he was 
exposed to multiple rocket and mortar attacks at night, 
including an attack on the headquarters building while he was 
on duty, which was followed by a ground attack of Vietcong 
forces; and trauma from carrying dead and wounded soldiers to 
the hospital.  

The veteran submitted private medical records and opinions 
regarding his PTSD.  A private care provider, Dr. R.E.T., OD 
(Dr. R.T.), referred the veteran to the VA facility in 
November 2003 for possible PTSD based upon his treatment of 
and discussions with the veteran.  In January 2005, Dr. R.T. 
opined that based upon his interactions with the veteran and 
based upon the documents attached to his opinion and 
discussed below, the veteran suffered PTSD related to his 
combat experience in Vietnam.  

In December 2005, Dr. R.T. opined that the veteran suffers 
virtually all of the characteristics and disabilities 
outlined in the DSM IV criteria for PTSD.  The physician 
opined that the veteran's PTSD is, without a doubt, service 
connected to the time he spent in Vietnam.

Attached to Dr. R.T.'s January 2005 opinion were the opinions 
from VA physician Dr. E.B.M., MD (Dr. E.M.), dated November 
2004, VA Psychiatric Clinical Nurse Specialist, dated 
December 2004, and a VA clinical social worker.  Also 
attached were VA medical records.  Dr. E.M. indicated that 
the veteran had been followed by a VA mental health clinic 
since November 2003 and it was noted that he had significant 
symptoms of PTSD related to his Vietnam service.  The nurse 
indicated that the veteran was being treated at her VA 
facility for PTSD, depression, and anxiety.  She stated that 
the veteran had been participating in a weekly PTSD therapy 
group since October.  

Finally, the VA social worker indicated in a progress note 
that the veteran was diagnosed with PTSD after a battery of 
psychological testing.  

The veteran also submitted a "stressor" letter, detailing 
his experiences in Vietnam.  The veteran elaborated on the 
attack at headquarters, and indicated that the explosion 
threw him across the room and knocked out the power and 
lights.  He stated that he could not find his weapon or 
combat gear in the dark, and was alone and petrified.  He 
indicated that he could hear the enemy voices outside the 
building, and that he had to choose to either stay in a 
building that might have collapsed or exit and chance facing 
the enemy.

The veteran also detailed his experience with a fellow 
soldier in his unit.  This soldier lived in the same quarters 
as the veteran and eventually committed suicide in his bunk.  
He shot himself through the head, leaving the aftermath for 
the veteran to find.  The veteran described the condition of 
the soldier and the remains covering the bunk area.  

The soldier's suicide has been verified by documents provided 
by the veteran that indicate that the soldier was in Pleiku 
during the same time as the veteran.  

The veteran also indicated that although his official duty 
was telephone switchboard operator, he participated in 
combat, served on convoys relocating equipment while being 
fired upon, and often served on guard duty from dusk to dawn.

The record contains several current diagnoses of PTSD by both 
private and VA medical providers.  In addition, the record 
contains the veteran's lay statements to the effect that 
although his MOS was telephone switchboard operator, he also 
participated in combat and guard duty, was subjected to 
mortar and rocket attacks, and was exposed to significant 
stressors during his service in Vietnam.  

As the veteran's combat-related in-service stressor is 
verified, and he has a current diagnosis of PTSD, and medical 
evidence of a link between his stressor and his diagnosis of 
PTSD, the Board finds that the preponderance of the evidence 
is highly in favor of service connection for PTSD.  38 
U.S.C.A. § 5107(b).  The appeal is granted.

This finding does not suggest that all of the veteran's 
problems are, or are not, associated with his PTSD related to 
service more than 30 years ago.  Simply stated, the nature 
and extent of the veteran's PTSD related to service is not 
before the Board at this time. 

The Duty to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), as the veteran 
has had ample opportunity to present evidence and argument in 
support of his appeal.  In the event any noncompliance is 
found, given the favorable disposition of the appeal, the 
Board finds that any defect in notice or assistance is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

ORDER

Service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


